DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a coagulation device, classified in CPC A61B2018/00589.
II. Claim 15, drawn to a method of tissue ablation, classified in CPC A61B5/0036.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method claim does not require the electric voltage, light conducting device or temperature measuring device to perform the recited steps.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A61B2018/00589 along with a unique text search. Group II would not be searched as above, and instead require a search in at least CPC A61B5/0036 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul Henkelmann on 5/4/2022 a provisional election was made without traverse to prosecute the invention of the apparatus, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the S and lambda in Fig. 8 is not described in the specification. Applicant is encouraged to explicitly describe what S and lambda represent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balbierz (U.S. PGPub. No. 20020026188).
Regarding claim 1, Balbierz teaches:
A device (10), particularly for tissue coagulation, comprising: (Para. 0077)
a probe body (15), at least one electrode (16) to which an electric voltage (UHF) can be applied and that is arranged in the probe body (15), (Para. 0089; Fig. 6, energy delivery device 18, electrode 18e)
at least one light conducting device (19) that is assigned to the probe body (15) and that is configured to be connected to an optical measuring device (24), (Para. 0052, 0072; Fig. 6, light emitting member 22me, incident beam 22ib)
wherein the optical measuring device (24) is configured as an optical distance measuring device and/or a temperature measuring device and/or a tissue type determination device. (Para. 0049, 0072; Fig. 7, spectrometer device 17)
Regarding claim 6, Balbierz teaches:
The device according to claim 1, (described above)
wherein the probe body (15) comprises at least one fluid channel (17) (Para. 0048)
that is configured to be connected to a gas source (23) and the at least one electrode (16) is arranged in the at least one fluid channel (17). (Para. 0096; Fig. 29, fluid reservoir 30, electrode 18e, fluid channel read as fluid path from the reservoir to the ports 23)
Regarding claim 7, Balbierz teaches:
The device according to claim 1, (described above)
wherein the probe body (15) comprises at least two electrodes (16) including the at least one electrode. (Para. 0099; Fig. 20, electrodes 18, 18’)
Regarding claim 11, Balbierz teaches:
The device according to claim 1, (described above)
wherein the optical measuring device (24) is an optical emission spectrometer that serves as the tissue type determination device. (Para. 0072)
Regarding claim 12, Balbierz teaches:
The device according to claim 1, (described above)
wherein the optical measuring device (24) is a combination of at least one photo diode with at least one optical filter. (Para. 0100, 0104)
Regarding claim 13, Balbierz teaches:
The device according to claim 1, (described above)
 wherein the probe body (15), the at least one electrode (16) and the at least one light conducting device (19) are configured as part of an instrument (15) for tissue treatment (Para. 0047; Fig. 4, treatment apparatus 10)
and the optical measuring device (24) is configured as part of a supply device (12) for supply of the instrument. (Para. 0072; Fig. 1, spectrometer 17, supply 20 and spectrophotometer 19 read as supply device)
Regarding claim 14, Balbierz teaches:
The device according to claim 13, (described above)
wherein the supply device (12) comprises a generator (22) for creating a radio frequency pulsed voltage (UHF) with pulses (25) and pulse pauses (26) to which the at least one electrode (16) of the instrument (15) is configured to be connected, (Para. 0089, 0109; Fig. 1, spectrometer 17, RF supply 20 and spectrophotometer 19 read as supply device; pulsing energy will also provide pulse pauses between the pulses of energy)
wherein the optical measuring device (24) is active at least during the pulse pauses (26). (Para. 0109)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz in view of Islam (U.S. PGPub. No. 20140188092).
Regarding claim 2, Balbierz teaches:
The device according to claim 1, (described above)
wherein [a lens] …is arranged at a distal end of the at least one light conducting device (19). (Fig. 4, lens 22l)
Balbierz does not explicitly disclose a GRIN-lens to define a plurality of focal points. In related lens art, Islam teaches:
wherein a GRIN-lens (28) or a lens array that defines a plurality of focal points (32, 33, 34), (Para. 0073; Fig. 15, lens 1501; read as broadly as claimed the planarity of focal points read as points where light hits tissue, see annotated Fig. 15 below)

    PNG
    media_image1.png
    379
    641
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz based on the teachings of Islam to incorporate a GRIN-lens and multiple focal points in order to target nerves at a deeper level (Para. 0073).
Regarding claim 3, the Balbierz/Islam combination teaches:
The device according to claim 2, (described above)
wherein the GRIN-lens (28) or lens array is configured to define at least one optical axis (29, 30, 31) which is parallel or defines an acute angle with the at least one electrode (16). (Islam, see annotated Fig. 15 above, middle line read as optical axis) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz based on the teachings of Islam to incorporate at least one optical axis in order to direct light to a target tissue. 
Regarding claim 4, the Balbierz/Islam combination teaches:
The device according to claim 3, (described above)
wherein the plurality of focal points (32, 33, 34) are arranged on a plane (35). (Islam, see Fig. 15 above, the surface of tissue is read as the plane)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz based on the teachings of Islam to incorporate arranging the focal points on a plane in order to focus the light on target tissue. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Balbierz/Islam combination in view of Fleming (U.S. Patent No. 5608520).
Regarding claim 5, the Balbierz/Islam combination teaches:
The device according to claim 3 (described above) 
wherein the at least one optical axis is a plurality of different optical axes (29, 30, 31) (Islam, see annotated Fig. 15 above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz based on the teachings of Islam to incorporate least one optical axis in order to direct light to a target tissue. 
The Balbierz/Islam combination does not explicitly disclose the optical measuring device being a distance measuring device.
In related tissue treatment art, Fleming teaches the optical measuring device is configured as a distance measuring device (Col. 4, lines 22-24, lines 32-34; specification suggests that interferometric devices can be used as distance measuring devices). Fleming also teaches how shorter focal lengths reduces the diameter of the focused spot allowing more light to enter the collecting fiber. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Balbierz/Islam combination based on the teachings of Fleming to incorporate a distance measuring device configured to indicate a shortest distance determined along the different optical axis in order to allow more light to enter the collecting fiber (Fleming, Col. 6, lines 23-25)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz in view of Fleming.
Regarding claim 8, Balbierz teaches the device according to claim 1 (described above). Balbierz does not explicitly disclose the optical measuring device being an interferometric distance measuring device. 
In related tissue treatment art, Fleming teaches wherein the optical measuring device (24) is an interferometric distance measuring device. (Col. 4, lines 14-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz based on the teachings of Fleming to incorporate an interferometric distance measuring device in order to remotely analyze target tissue (Fleming, Col. 2, lines 4-15).
Regarding claim 9, the Balbierz/Fleming combination teaches:
The device according to claim 8, (described above)
a light source (37) is provided for the interferometric distance measurement that is configured to emit light of different wavelengths (k) simultaneously or at different points of time.  (Fleming, Col. 5, lines 23- 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz based on the teachings of Fleming to incorporate different wavelengths in order to reduce laser light intensity (Fleming, Col. 5, lines 10-14).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz in view of Weber (U.S. PGPub. No. 20140188095).	
Regarding claim 10, Balbierz teaches:
The device according to claim 1, (described above)
wherein the optical measuring device (24) is a pyrometer that serves as the temperature measuring device. (Para. 0043)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Balbierz based on the teachings of Weber to incorporate a pyrometer in order to provide non-contact temperature sensors and better monitor the temperature of target tissue (Weber, Para. 0043). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794